IN THE SUPREME COURT OF THE STATE OF IDAHO

                                             Docket No. 47158


 In the Interest of: John Doe, A Juvenile Now
                                         )
 Over Eighteen (18) Years of Age.        )
 --------------------------------------------------------
                                         )
 STATE OF IDAHO,                         )
                                                                Boise, September 2020 Term
                                         )
    Petitioner-Respondent,               )
                                                                Opinion Filed: November 2, 2020
                                         )
 v.                                      )
                                                                Melanie Gagnepain, Clerk
                                         )
 JOHN DOE (2020-24),                     )
                                         )
    Defendant-Appellant.                 )
 _______________________________________ )

        Appeal from the Court of the Sixth Judicial District of the State of Idaho, Bannock
        County. Mitchell W. Brown, District Judge. Bryan K. Murray, Magistrate Judge.

        The district court’s decision on intermediate appeal is affirmed.

        David R. Martinez, Public Defender, Pocatello, for appellant. Kent Reynolds
        argued.

        Lawrence G. Wasden, Idaho Attorney General, Boise, for respondent. Andrew
        Wake argued.
                                             _____________________

BRODY, Justice,
        This appeal involves whether proceedings under the Juvenile Corrections Act (JCA) are
“civil actions” subject to a civil statute of limitation. John Doe was a minor at the time the State
alleges he committed two counts of lewd and lascivious conduct against a minor under the age of
sixteen. Doe maintains his innocence, but argues that even if he did commit the acts alleged, the
petition is time-barred under the four-year, catch-all limitation for civil actions found in Idaho
Code section 5-224. The magistrate court (hereinafter “juvenile court”) denied a motion by Doe to
dismiss the petition as untimely, and thereafter granted the State’s motion to waive Doe into adult
proceedings. On intermediate appeal, the district court affirmed the decision of the juvenile court.



                                                      1
We, too, affirm because we hold that a JCA petition is not subject to the limitation in Idaho Code
section 5-224.
                 I.      FACTUAL AND PROCEDURAL BACKGROUND
       The facts relevant to this appeal are largely undisputed. In June 2018, the State filed a
petition in juvenile court alleging that Doe committed two counts of lewd conduct against a minor
under sixteen years of age in violation of Idaho Code section 18-1508. Count I stemmed from an
alleged offense against a one-year-old child between January 1, 2012, and January 1, 2013; Count
II stemmed from an alleged offense against a four-year-old child committed between January 1,
2014, and January 1, 2015. Doe was between thirteen and sixteen years old when he was alleged
to have committed the offenses, but was nineteen years old when authorities learned of the alleged
conduct and twenty years old when the petition was filed.
       On the same day the State filed its petition, the State filed a motion to waive jurisdiction
under section 20-508 of the JCA so that Doe could be prosecuted in district court as an adult.
Shortly before the hearing on the motion to waive jurisdiction, Doe filed a motion to dismiss the
petition. In his motion, Doe argued that JCA petitions are subject to the four-year residual statute
of limitation for civil actions set out in Idaho Code section 5-224. While there is an apparent
dispute whether the State filed its petition within four years of the alleged conduct underlying
Count II, it is undisputed that more than four years elapsed between the filing of the petition and
the alleged conduct underlying Count I.
       In August 2018, the juvenile court denied Doe’s motion to dismiss and granted the State’s
motion to waive jurisdiction. Doe appealed to the district court from the grant of the motion to
waive jurisdiction. Doe argued the juvenile court erred by denying his motion to dismiss and,
therefore, should not have reached the motion to waive jurisdiction. In June 2019, the district court
affirmed the decision of the juvenile court. Doe timely appealed to this Court.
                               II.     STANDARD OF REVIEW
       When this Court reviews the decision of a district court sitting in its appellate capacity over
a juvenile court, we examine the juvenile court record to determine whether substantial and
competent evidence supports the juvenile court’s findings of fact and whether its conclusions of
law follow from those findings. State v. Doe, 156 Idaho 243, 322 P.3d 976 (2014). If so, and if the
district court affirmed the juvenile court’s decision, “we affirm the district court’s decision as a



                                                 2
matter of procedure.” Id. This Court exercises free review over questions of law. City of Idaho
Falls v. H-K Contractors, Inc., 163 Idaho 579, 581, 416 P.3d 951, 953 (2018).
        While this case is an appeal from the decision of the district court affirming the juvenile
court’s decision to waive jurisdiction under the JCA, Doe has not contested any findings of fact
nor conclusions of law with respect to the State’s motion to waive jurisdiction. Rather, Doe argues
the motion to waive jurisdiction should not have been reached by the juvenile court because the
State’s petition was barred by a civil statute of limitation. The determination of which statute of
limitation applies in an action, if any, is a question of law. Id. Because the applicability of a statute
of limitation is the dispositive issue in this appeal, we exercise free review.
                                         III.    ANALYSIS
        To begin, we address an argument by the State that we may decide this case without
reaching the statute of limitation question at all. As noted above, Doe alleges no substantive error
in the juvenile court’s decision to grant the State’s motion to waive jurisdiction. Instead, Doe
maintains that the juvenile court should have granted Doe’s motion to dismiss based on the statute
of limitation in Idaho Code section 5-224, and, therefore, should never have considered the State’s
motion to waive Doe into adult proceedings. The State takes issue with the procedural premise of
Doe’s argument. Relying on State v. Doe, 156 Idaho 243, 322 P.3d 976 (2014) (“Doe I”), the State
asserts that because statutes of limitation are not jurisdictional, the juvenile court was free to waive
Doe into adult proceedings, even if it could not consider the merits of the petition.
        We disagree that Doe I supports the State’s argument. In Doe I, the State filed a petition in
juvenile court against a twenty-two-year-old (“Doe (2012-10)”), alleging that when he was fifteen
or sixteen years old he committed lewd and lascivious conduct against a child under sixteen. Id. at
244, 322 P.3d at 977. As in this case, the State concurrently filed a JCA petition against Doe (2012-
10) and a motion to waive jurisdiction under the JCA. Doe (2012-10) filed a motion to dismiss the
petition, arguing the juvenile court lacked jurisdiction under section 20-507 of the JCA. Id. That
statute defines the scope of a juvenile court’s jurisdiction over juvenile offenders after they reach
adulthood:
        Jurisdiction obtained by the court in the case of a juvenile offender shall be retained
        by it for the purposes of this act until he becomes twenty-one (21) years of age,
        unless terminated prior thereto. If a juvenile offender under the jurisdiction of the
        court and after attaining eighteen (18) years of age, is charged with a felony, he
        shall be treated as any other adult offender. If a person eighteen (18) years of age
        or older already under court jurisdiction is convicted of a felony, that conviction

                                                   3
        shall terminate the jurisdiction of the court, provided however, nothing herein
        contained shall prohibit any court from proceeding [to waive jurisdiction] as
        provided in section 20-508(2), Idaho Code.
I.C. § 20-507. While the final clause of section 20-507 provides for a juvenile court’s retention of
jurisdiction in order to waive an offender into adult proceedings where its jurisdiction has
otherwise expired, the juvenile court found this only pertained to the class of juvenile offenders
described in the same sentence—offenders already under the jurisdiction of the court who are
convicted of a felony. Because Doe (2012-10) was not of this class, the juvenile court dismissed
the petition against him, finding it could neither grant the state’s motion to waive nor proceed
against him as a juvenile. This Court reversed. We held that section 20-507 provides limited
jurisdiction to waive offenders into adult proceedings in any case where the jurisdiction of the
juvenile court would have otherwise expired. In other words, we held that aging out of the juvenile
system before a petition is filed does not preclude the State from holding offenders accountable.
        Here, to the extent Doe argues a civil statute of limitation should apply, the State is correct
that civil statutes of limitation are not jurisdictional. See Stuart v. State, 149 Idaho 35, 45, 232 P.3d
813, 823 (2010). But rather than disposing of this case under Doe I, the State’s argument highlights
a distinction. The issue in Doe I was solely one of jurisdiction: the alleged offender was twenty-
two and was already beyond the reach of the juvenile court except to hear a motion to waive
jurisdiction. In this case, Doe was under twenty-one when the petition was filed against him and
the juvenile court had jurisdiction to consider his motion to dismiss. We did not decide in Doe I
whether a motion to waive jurisdiction may be granted despite the merits of a pending motion to
dismiss, and because we hold the juvenile court properly denied the motion to dismiss, we decline
to address the question here.
        Turning to Doe’s argument, Doe contends the juvenile court erred by denying his motion
to dismiss and granting the State’s motion to waive jurisdiction because the petition against him
was barred under the statute of limitation in Idaho Code section 5-224. Title 5 of the Idaho Code
is titled “Proceedings in Civil Actions in Courts of Record.” Chapter 2 of Title 5 is titled
“Limitation of Actions” and prescribes statutes of limitation for various civil causes of action. See,
e.g, I.C. § 5-214a (statute of limitation for action to foreclose mortgage on real property); I.C. § 5-
216 (written contracts); I.C. § 5-218 (trespass). Idaho Code section 5-224 is a “catch-all” provision,
providing that “[a]n action for relief not hereinbefore provided for must be commenced within four
(4) years after the cause of action shall have accrued.” Finally, Idaho Code section 5-240 provides

                                                   4
that “[t]he word ‘action’ as used in this chapter is to be construed, whenever it is necessary so to
do, as including a special proceeding of a civil nature.”
       Noting that neither the JCA nor Chapter 2, Title 5 of the Idaho Code specifically provides
a statute of limitation for JCA petitions, Doe’s argument hinges on his contention that proceedings
under the JCA are “special proceedings of a civil nature” subject to limitation under Idaho Code
section 5-224. To support his characterization of JCA proceedings as civil actions, Doe relies on
our decisions in Hewlett v. Probate Court of Clearwater County, 66 Idaho 690, 168 P.2d 77 (1946)
and Beale v. State, Department of Labor, 139 Idaho 356, 79 P.3d 715 (2003). The State counters
that even if this Court once regarded juvenile proceedings as civil in nature, Idaho appellate courts
have since abandoned this view. In support, the State cites a number of cases where this Court or
the Court of Appeals have referred to juvenile proceedings as “quasi-criminal,” including In
Interest of Dunmire, 100 Idaho 697, 699, 604 P.2d 711, 713 (1979); Spaulding v. Children’s Home
Finding & Aid Society of North Idaho, Inc., 89 Idaho 10, 21, 402 P.2d 52, 59 (1965); State v. Doe,
130 Idaho 81 1, 814, 948 P.2d 166, 169 (Ct. App.1997).
       We agree with the State; juvenile proceedings are quasi-criminal in nature. While JCA
proceedings are neither wholly criminal, nor wholly civil, they are clearly more criminal-like than
civil-like. For example, the JCA does not set forth offenses itself, but refers to criminal statutes to
define the conduct bringing juveniles within its purview. See I.C. § 20-505. Additionally, once
accused, many of the protections that inure to the benefit of criminal defendants inure to the benefit
of alleged juvenile offenders. See I.J.R. 15(h) (providing that the state must prove its case beyond
a reasonable doubt before an offender can be sanctioned); I.C. § 20-514 (providing that juvenile
offenders are entitled to appointed counsel if they cannot afford an attorney); Breed v. Jones, 421
U.S. 519, 530 (1975) (holding that jeopardy attaches in juvenile proceedings for purposes of the
5th Amendment protection against double jeopardy). Finally, and perhaps most significantly, a
juvenile charged in a JCA petition may face sanctions that closely resemble criminal sanctions,
including extended confinement and probation. I.C. § 20-520.
       In light of the similarities between juvenile proceedings and criminal proceedings, the cases
cited by Doe cannot bear the weight Doe places on them. First, Doe cites Hewlett for its
observation that juvenile proceedings are “civil and paternal in character.” Hewlett, 66 Idaho at
695, 168 P.2d at 79. But Hewlett was decided three-quarters of a century ago and interpreted
statutes preceding the predecessor to the JCA. See 1995 Idaho Sess. Laws 65 (amending, re-

                                                  5
codifying, repealing in part, and re-naming the Youth Rehabilitation Act (“YRA”) to create the
JCA); 1963 Idaho Sess. Laws 876 (enacting the YRA). While the passage of time itself does not
render Hewlett inapplicable, that it interpreted materially different statutes does. Under the JCA, a
juvenile court has jurisdiction where a child is alleged to have committed an act or omission “which
would be a crime if committed by an adult.” I.C. § 20-505. Under the delinquency laws in effect
at the time Hewlett was decided, a court could exercise jurisdiction not only over a child accused
of violating a law, but also over a child who was “incorrigible,” who “enter[ed] a house of illfame,”
who “visit[ed] any poolroom,” or who committed any other of several transgressions characteristic
of wayward youth. See Hewlett, 66 Idaho at 694 n.1, 168 P.2d at 78 n.1; Act of March, 2, 1905, §
1, 1905 Idaho Sess. Laws 106 (repealed 1955)). Indeed, the issue in Hewlett was whether a
complaint accusing a child only of conduct constituting a crime could bring the child within the
purview of the delinquency laws. Thus, Hewlett does not support Doe’s contention and is not
helpful to our understanding of the JCA.
       Doe also asserts that we recognized juvenile proceedings are civil in nature in Beale. Yet
here, Doe directs our attention to dicta. Beale concerned whether a lien in favor of the Department
of Labor obtained against an employer through an administrative procedure was subject to a statute
of limitation governing certain civil actions. Beale, 139 Idaho at 358, 79 P.3d at 717 (discussing
I.C. § 5-218(1)). We held the statute of limitation did not apply because an administrative
proceeding is not commenced in a court and therefore is not a “civil action” within the meaning of
the statute. Id. Doe is correct that a footnote in Beale includes juvenile delinquency actions in a
list of “special proceedings of a civil nature.” Id. at 359 n.3, 79 P.3d at 718 n.3. However, the
obvious purpose of furnishing the list was not to reaffirm prior holdings, but to show that
administrative proceedings were not among those previously denominated as civil. Moreover,
Beale only cites Hewlett as authority for its characterization of juvenile proceedings. In sum, the
passage in Beale relied upon by Doe is dicta, buried in a footnote, citing to an opinion that shines
no light on the JCA.
       Finally, Doe seeks to persuade us that juvenile proceedings must be characterized as civil
to be consistent with the policies of the JCA. We disagree. The JCA declares its purposes to include
protection of the community, accountability for the offender, competency development, and the
inclusion of parents or legal guardians in the rehabilitation of juvenile offenders. I.C. § 20-501.
But these policies are to be accomplished through the provisions of the JCA itself—as enacted by

                                                 6
the legislature—not by our classification of juvenile proceedings as civil or otherwise. Moreover,
statutes of limitation themselves reflect policy determinations of the legislature. Statutes of
limitation exist to balance the interest of the public in legal redress against interests in repose, in
protecting individuals from having to mount a defense where evidence is obscured by time, and in
encouraging prompt investigation by authorities. See State v. Burchard, 123 Idaho 382, 385, 848
P.2d 440, 443 (Ct. App. 1993). The legislature provided no limitation within the JCA for bringing
a petition (beyond the jurisdictional provisions based on an offender’s age), and we are not free to
enact policy by inserting a statute of limitation where the legislature has not provided one. E. Side
Highway Dist. v. Delavan, 167 Idaho 325, 470 P.3d 1134, 1150 (2019) (“[I]t is not within this
Court’s powers to read something into a statute that is not there.”). Doe’s counsel has raised a
creative argument in their advocacy for their client, but it is unpersuasive in light of the JCA and
our precedents. Therefore, we hold that the statute of limitation in Idaho Code section 5-224 does
not apply to JCA petitions.
                                        IV.     CONCLUSION
        The district court did not err when it affirmed the juvenile court’s decision to deny Doe’s
motion to dismiss the State’s petition against him as untimely. Because Doe asserts no other basis
for error in the juvenile court’s grant of the State’s motion to waive jurisdiction, the decision of
the district court is affirmed.


        Chief Justice BURDICK, and Justices BEVAN, STEGNER, and MOELLER CONCUR.




                                                  7